PARKER, Judge.
Defendant’s first assignment of error is directed to denial of his motion for nonsuit. There was ample evidence to require submission of the case to the jury and there is no merit in defendant’s first assignment of error.
Defendant’s second assignment of error is directed to denial of his motion in arrest of judgment. “A motion in arrest of judgment is one made after verdict and to prevent entry of judgment, and is based upon the insufficiency of the indictment or some other fatal defect appearing on the face of the record.” State v. McCollum, 216 N.C. 737, 6 S.E. 2d 503. The indictment in the present case is sufficient to charge the offense of armed robbery, and no defect appears on the face of the record before us. Accordingly, defendant’s second assignment of error is also without merit.
*640We note that the indictment as well as the judgment and commitment refer to the defendant as “John Louis Murray,” while the caption of the case in the record on appeal names defendant as “John Lewis Murrary.” While defendant has made no point concerning this, in view of his motion in arrest of judgment we deem it proper to advert to this fact, and we hold that the doctrine of idem sonans is applicable. State v. Culbertson, 6 N.C. App. 327, 170 S.E. 2d 125.
We have carefully reviewed the entire record and find
No error.
Judges Campbell and Moréis concur.